NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                             2017 VT 42

                                            No. 2016-254

Shashi Airi                                                       Supreme Court

                                                                  On Appeal from
   v.                                                             Superior Court, Rutland Unit,
                                                                  Civil Division

Gurdeep “Sunny” Nagra                                             February Term, 2017


Michael J. Harris, J.

Shashi Airi, Pro Se, Mercerville, New Jersey, Plaintiff-Appellee.

Gurdeep Nagra, Pro Se, Mississauga, Ontario, Canada, Defendant-Appellant.


PRESENT: Reiber, C.J., Dooley, Skoglund, Robinson* and Eaton, JJ.


        ¶ 1.     SKOGLUND, J.         Defendant Gurdeep “Sunny” Nagra appeals the trial court’s

decision in favor of plaintiff Shashi Airi. The court issued a written judgment on June 21, 2016,

specifying the amount of damages awarded to plaintiff and indicating in the judgment that all of

its findings of fact and conclusions of law were made on the record. Because defendant did not

submit the transcripts of that record, he waived his right to contest the issue on appeal under

Vermont Rule of Appellate Procedure 10(b)(1). Thus, we affirm.

        ¶ 2.     Plaintiff filed suit against defendant on May 5, 2011. The trial court held a bench

trial on June 21, 2016. Although defendant did not appear or present evidence on his behalf, it



        *
            Justice Robinson was present for oral argument, but did not participate in this decision.
appears the core dispute between the parties was whether defendant acted as an individual or as a

representative of a business entity when he contracted with plaintiff during two time periods in

2007 and 2008.

       ¶ 3.    Here are the bare facts that can be gleaned without the transcripts. Initially,

defendant hired plaintiff to manage two hotels in Brattleboro. In this capacity, plaintiff was

employed by a variety of business entities that owned the hotels. Defendant was either a member,

partner, or shareholder in these entities until October 2007, when federal agents raided defendant’s

various business entities and the physical hotels. As a result of the raids and defendant’s

subsequent prosecution, the business entities that employed plaintiff went into receivership. At

this point, on November 5, 2007, defendant contracted in an individual capacity with plaintiff to

assist with the receivership proceedings and to perform the duties defendant could not accomplish

because of the pending criminal charges. The parties agreed to a rate of pay. Plaintiff performed

the required tasks until December 14, 2007, when the properties were out of receivership. This

period, from November 5, 2007 to December 14, 2007, is the first period of dispute. The trial

court awarded plaintiff $7215 for services rendered during this period.

       ¶ 4.    The second period is from June 13, 2008, to September 1, 2008. Again, defendant

hired plaintiff to complete certain hotel management tasks and hotel financing projects that

defendant could not accomplish because of defendant’s legal issues.               They agreed on a

compensation rate, and plaintiff completed the assigned tasks. The trial court awarded $19,093

for services rendered during this period.

       ¶ 5.    Defendant now appeals and claims that he never personally contracted with

defendant. Instead, he argues that plaintiff was employed at all times by various entities and, as a

result, defendant should not be personally liable for his salary. As explained above, however,

defendant did not order a transcript of the trial. Instead, he indicated in his appeal that a transcript

was not necessary. Under Vermont Rule of Appellate Procedure 10(b)(1), defendant “waives the

                                                   2
right to raise any issue for which a transcript is necessary for informed appellate review.” Here,

without the trial transcript, this Court is unable to review the evidence to determine if it supports

the trial court’s factual findings. As such, “this Court assumes that the trial court’s findings are

supported by the evidence.” Evans v. Cote, 2014 VT 104, ¶ 7, 197 Vt. 523, 107 A.3d 911. Based

on this appellate record, moreover, the court’s legal basis for awarding plaintiff damages is not

reviewable without the transcript. The trial court plainly relied on a contractual or quasi-

contractual theory, but such a legal conclusion is heavily dependent on the court’s factual findings.

See Bixler v. Bullard, 172 Vt. 53, 58, 769 A.2d 690, 694 (2001) (“Intent to be bound is a question

of fact to be determined at trial.”); Cliche v. Fair, 145 Vt. 258, 263, 487 A.2d 145, 149 (1984)

(upholding trial court’s determination that parties formed oral employment contract based on

credible evidence). Because we cannot review the evidence, the court’s factual findings, or its

ultimate legal conclusion, defendant has waived the right to raise the issue on appeal.

       Affirmed.

                                                FOR THE COURT:



                                                Associate Justice




                                                 3